Citation Nr: 0323247	
Decision Date: 09/09/03    Archive Date: 09/23/03	

DOCKET NO.  97-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether rating decisions denying service connection for 
PTSD, entered in June 1983, February 1986 and January 1991, 
involved clear and unmistakable error (CUE). 

3.  Service connection for alcohol abuse as secondary to 
PTSD. 

4.  Service connection for drug abuse as secondary to PTSD. 

5.  Service connection for a personality disorder secondary 
to PTSD.


REPRESENTATION

Appellant represented by:  Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  One 
of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In October 1995, entitlement to a pension was granted.  
Accordingly, this issue is not before the Board at this time.  

In August 1998, the Board initially determined that the 
veteran's substantive appeal of August 1995 was inadequate.  
This determination was appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In November 1998, the General 
Counsel for the Department of Veterans Affairs (General 
Counsel) and the veteran's attorney filed a joint motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.  In August 1999, the Board remanded this case to the 
RO for further development in light of the joint motion.

Since August 1999, the veteran has raised a series of 
additional claims.  In an August 2002 rating determination, 
service connection for hypertension was denied.  The veteran 
was notified of this determination that month.  A timely 
notice of disagreement to this determination has never been 
received from either the veteran or his attorney.  
Accordingly, this issue is not before the Board at this time.  

The veteran's attorney has submitted written argument 
regarding the timeliness of the substantive appeal received 
in August 1995.  Under the law, the Board must review all 
issues that originally raised from a liberal reading of the 
veteran's substantive appeal.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Further, as has been noted by the 
Court, the statute, 38 U.S.C.A. § 7105, does not impose 
pleading requirements.  Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  

The Board finds that the veteran did file a timely 
substantive appeal to these claims.  As a result, the Board 
will fully address the claims of entitlement to service 
connection for PTSD and whether rating decisions denying 
service connection for PTSD entered in June 1983, February 
1986 and January 1991 involve any instance of clear and 
unmistakable error.   

The veteran's representative has continued to raise 
additional claims.  In a February 2002 rating determination, 
service connection for a right shoulder condition, diagnosed 
as a rotor cuff tear, remained denied because the evidence 
submitted was not new and material.  The veteran was notified 
of this determination that month.  Neither the veteran nor 
his representative filed a timely notice of disagreement to 
this determination.  Accordingly, this issue is also not 
before the Board at this time.  

The veteran also requested a hearing before the Board, 
causing additional delay in the adjudication of the veteran's 
case.  The veteran's attorney canceled this request for a 
hearing in April 2003.  In a March 2003 statement of the 
case, the RO addressed the issue of entitlement to service 
connection for drug abuse as secondary to PTSD and 
entitlement to service connection for a personality disorder 
secondary to PTSD.  The Board has accepted a March 2003 
substantive appeal to be a timely appeal to these additional 
claims.  Accordingly, these new issues are now before the 
Board at this time.  

In March 2003, entitlement to an earlier effective date for 
diabetes mellitus  was granted effective May 8, 2001.  The 
veteran was notified of this determination that month.  He 
has not appealed this determination.  Accordingly, this issue 
is also not before the Board at this time.   


FINDINGS OF FACT

1.  The VA's fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran's subjective complaints that he suffers from 
nightmares, flashbacks, and other PTSD-related symptoms 
associated with his alleged traumatic events in service are 
not credible.  Accordingly, any diagnoses based on these 
noncredible symptoms are of limited probative value.

3.  The veteran is not a credible historian as to his 
experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple 
material inconsistencies in his statements provided in the 
context of his many claims.  

4.  In light of the veteran's inconsistent statements and 
noncredible symptoms, the veteran has provided no meaningful 
information that provides a basis to refer this case again to 
the Center for Research of Unit Records (CRUR), once known as 
the Environmental Services Group (ESG), or any other Federal 
organization for clarification or confirmation of any of his 
claimed stressors.  

5.  In light of the veteran's material inconsistencies in his 
statements to the VA, the most probative competent evidence 
fails to diagnose the veteran with PTSD caused by any 
incident or event in service.  

6.  The veteran has provided no meaningful information that 
can be used as a basis for another attempt to confirm his 
alleged stressors in service or to obtain an additional VA 
examination.   

7.  Rating decisions denying service connection for PTSD 
entered in June 1983, February 1986 and January 1991 were 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  

8.  As the veteran is not service connected for PTSD, 
findings of service connection for alcohol abuse, drug abuse, 
and a personality disorder on a secondary basis associated 
with PTSD are not warranted.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2002).

2.  The RO's rating decisions of June 1983, February 1986, 
and January 1991 did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2002).  

3.  Entitlement to service connection for alcohol abuse, drug 
abuse, and a personality disorder on a secondary basis to a 
disorder not related to service is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In an initial medical assessment and evaluation dated April 
1982, the veteran reported that he began drinking alcohol, 
smoking pot, and injecting heroin and morphine in 1959 (six 
years before his military service began in January 1965).  
Service personnel and medical records fail to indicate combat 
or combat-related activities.  The veteran was discharged 
from military service in October 1968.  

A June 1974 outpatient treatment report indicates that the 
veteran had a history of heroin and barbiturate abuse in 
Vietnam.  Since that time, it was noted the veteran had used 
excessive alcohol, had difficulty holding jobs, and had a 
violent temper.  A family history of alcoholism was also 
reported.  Outpatient treatment reports following the 
veteran's discharge from active service indicate extensive 
drug and alcohol abuse.  An antisocial personality disorder 
was also indicated with addictions to alcohol, heroin, and 
amphetamines.  

A July 1974 report notes the veteran's difficulties and 
indicates that there is "nothing to suggest" that his 
problems were caused by the war.  The examiner stated, in 
pertinent part:

He apparently was far from traumatized in 
Vietnam, liked it [and] made extra money 
in black market activities.

The veteran was diagnosed with an antisocial personality 
disorder.

On VA examination in September 1974, PTSD was not indicated.  

In a March 1982 VA evaluation, the veteran was diagnosed with 
delayed stress syndrome.  Alcohol dependence was also 
indicated.  

Within a VA hospitalization from June 1974 to July 1974, 
treatment for chronic alcohol abuse, chronic abuse of drugs, 
and an antisocial personality disorder was indicated.  A long 
history consistent with sociopathic tendencies prior to 
service, including numerous difficulties ending in an 
expulsion from school, running away from home, and car theft 
were noted.  Also unauthorized use of a Government vehicle 
while in Vietnam, striking a superior officer while in the 
Marine Corps, and dealing in the black market while in 
Vietnam were also reported.  Significantly, no reference was 
made to stressors during the veteran's military service.  

In an April 1983 VA evaluation, it was noted that prior to 
15 years of age the veteran had features of an antisocial 
personality.  Significant difficulties prior to the veteran's 
military service were noted.  The veteran contended at this 
time that he had seen significant combat, including the 
shooting of enemies and seeing his friend shot.  A history 
consistent with PTSD was noted, including complaints of 
nightmares, intrusive recollections, psychic numbness, 
detachment and other difficulties were noted.  In an April 
1983 examination, the veteran stated that in two actions 
during his tour in Vietnam more than 75 percent of his unit 
was killed.  In addition, the veteran contended that he saw 
frontline action in the Tet Offensive.  

In a June 1983 rating determination, service connection for 
PTSD was denied.  The veteran was notified of this 
determination that month.  The veteran did not appeal this 
determination to the Board.  

In an April 1983 outpatient treatment report, it was 
indicated that the veteran was primarily concerned about 
getting benefits, both financial and educational, from the 
VA.  Medical records at this time made little reference to 
PTSD.     

Extensive medical reports indicate treatment for the 
veteran's alleged PTSD symptomatology.  In a February 1986 
rating determination, service connection for PTSD was again 
denied.  A statement of the case regarding his claim was 
issued by the RO in June 1986.  The veteran did not appeal 
this determination to the Board.
 
In a July 1987 psychological evaluation performed at the 
request of the Social Security Administration, the veteran 
was diagnosed with mixed substance abuse and antisocial 
personality disorder.  The veteran noted his military service 
between 1965 and 1968 and noted that he had been arrested 
twice during this period.  Significantly, the veteran made no 
reference to any stressors during his service in Vietnam.  

In June 1990, the veteran petitioned to reopen his previously 
denied claim of service connection for PTSD.  The veteran 
noted combat in the Tet Offensive and four actions against 
communist insurgent forces during Operation Hastings, 
Deckhouse, and Hickory.  The veteran also contended that he 
was part of an armed police force with an interrogation and 
transport team.  

Medical records obtained by the RO at this time continue to 
note treatment for alcohol dependence, cannabis abuse, drug 
abuse, and episodic PTSD.  Antisocial personal traits were 
also indicated.

In an October 1990 statement, the veteran indicated that he 
was a track vehicle repairman that went into hot areas 
picking up damaged equipment.  The veteran contends that he 
had been wounded in his legs and that his right side was hit.  
It was indicated that the veteran refused the Purple Heart.

In a June 1991 rating determination, service connection was 
again denied by the RO.  A statement of the case regarding 
this claim was issued by the RO in September 1991.  The 
veteran did not appeal this determination to the Board.

In January 1995, the veteran's attorney petitioned the RO to 
reopen the claim of service connection for PTSD, as well as 
drug and alcohol abuse as secondary to PTSD, a personality 
disorder as secondary to PTSD, and petitioned the RO to find 
CUE in several rating determinations.  

In a statement submitted by the veteran at that time, he 
contends that he was a prisoner of war (POW) in late 1966.  
He contends that he was captured in an ambush.  He reported 
that he had been held prisoner from 15 to 35 minutes.  He 
indicates that his freedom was obtained through escape.  The 
veteran reports handling of wounded, performing grave 
registration duties, being involved in an aircraft crash, 
witnessing and participating in civilian atrocities, being 
wounded in action, having friends killed in action, being 
subjected to rocket and/or mortar attack, performing service 
as a door gunner under emergency circumstances while 
transporting prisoners of war, being subject to sniper 
attack, serving as a convoy guard, and being involved in 
several ambushes.  

On VA examination psychiatric evaluation in May 1995, the 
examiner noted that the veteran was "quite adamant" about the 
fact that his difficulties lie in the spectrum of PTSD.   The 
veteran reported numerous symptoms that he attributed to his 
PTSD symptomatology.  A history of PTSD was diagnosed.

In the notice of disagreement filed by the veteran's attorney 
in July 1995, it was contended that there was CUE in rating 
decisions of February 1986, January 1991 and June 1993.  

In his substantive appeal of August 1995, it was reported by 
the veteran's attorney that the veteran intends to dispute 
"every statement, allegation or inference contained in the 
letter and Statement of the Case that is inconsistent with 
the veteran's position on the issues, or not expressly 
admitted by the veteran."

On VA examination in September 1995, the veteran contends 
that during Operation Hastings in 1966 his division was 
decimated on two occasions where he and another enlisted man 
were the only two survivors.  The veteran contends that he 
and the other survivor were forced to hide amongst dead 
bodies for 2 to 3 days before they were able to be recovered.  
The veteran also contends that he stepped on a mine and 
received significant injuries to both legs.  He contends that 
he was treated for this during his military.  The veteran 
reports that he was first psychiatrically evaluated as a 
junior in high school.  

The veteran was diagnosed with PTSD and polysubstance abuse 
in remission.  A mixed personality disorder and obstructive 
sleep apnea was also noted.  The examiner stated, in 
pertinent part:  

The patient described significant 
symptomatology consistent with [PTSD].  
However, he clearly demonstrates 
antisocial behavior and histrionic traits 
which result in him appearing to 
embellish the symptomatology he 
describes.  . . .

In written argument submitted by the veteran's representative 
in March 1999, it was contended that the veteran participated 
in numerous operations against enemy military forces in the 
Vietnam War.  It was noted the Social Security Administration 
found the veteran disabled in December 1979 due to PTSD.  It 
was contended that the veteran's awards in service, including 
the National Defense Service Medal, the Good Conduct Medal, 
the Vietnam Campaign Medal with Device, and the Vietnam 
Service Medal with two Bronze Service Stars, indicates the 
veteran's combat status.  In a June 1999 statement, it was 
contended that a Bronze Service Star connotes combat.

The RO has attempted to confirm the veteran's stressors in 
service, with no success.  In an August 2000 statement, the 
Department of the Navy, United States Marine Corps, Personnel 
Management and Support Branch, reveals that after a review of 
the RO's correspondence, the Navy had determined that the 
information received was insufficient for the purposes 
conducting any meaningful research on the veteran's behalf 
due to a lack of specific combat incidents as recalled by the 
veteran.  Antidotal incidents, although they may be true, 
were indicated to be not researchable.  

In June 2000, the RO contacted the veteran and requested more 
information regarding the veteran's alleged stressors in 
service.  A detailed report citing 23 alleged stressors in 
service was cited.  In an August 2000 response, the veteran 
reiterated many of his previous stressors in service.  
However, the veteran did not provide any meaningful 
information that would provide a basis for the VA to confirm 
his alleged stressors in service (for example, the names of 
servicemen killed, the units assigned during his alleged 
combat experiences, etc,).  The veteran's statements will be 
addressed below.  Additional information was obtained from 
the Department of the Navy in September 2000.  The veteran's 
stressors were not confirmed.  

In March 2003, the RO received a statement from "D.T.", the 
Linn County Veterans Affairs Director.  He indicates that he 
served with the veteran in Vietnam.  He noted the veteran's 
heavy alcohol abuse and his personality change.  It was 
indicated that the veteran was using drugs at that time.  
Additional outpatient treatment records obtained by the RO 
continued to note sporadic treatment of the veteran's PTSD.
 

II.  The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provision set forth in 
the new law and regulation.  The record in this case includes 
multiple examination reports, outpatient treatment records, 
and numerous statements from the veteran and his attorney.  
Significantly, in multiple statements submitted by both the 
veteran and his attorney, no additional pertinent evidence 
has been identified by the claimant as relevant to the issues 
on appeal.  Under these circumstances, no further action to 
assist the claimant with his claims is warranted.  

Moreover, in multiple letters and in supplemental statements 
of the case submitted to the veteran, the veteran was 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran's attorney has 
specifically cited the VCAA.  The veteran's attorney, who has 
worked before the Court and the VA over many years, is well 
aware of the provisions of the VCAA and the types of evidence 
necessary to substantiate the veteran's claim of service 
connection for PTSD.  The veteran's attorney has been 
provided more than sufficient time to provide evidence and 
argument in support of the veteran's case.  

On several occasions, the veteran's attorney has requested 
that this case be expedited in order to fully adjudicate the 
case.  The veteran's attorney has gone so far as to seek 
extraordinary relief by the Court to expedite this decision.  
Given the attorney's extensive knowledge of PTSD claims, his 
knowledge of the VCAA, the Board finds absolutely no basis to 
remand this case once again to the RO for additional 
development under the VCAA.  The veteran has been notified of 
the applicable laws and regulations that set forth the 
criteria of entitlement to service connection, CUE, and 
entitlement to secondary service connection.  The discussions 
in multiple rating decisions, statements of the case, 
supplemental statements of the case, and numerous letters and 
communications between the RO and the veteran have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The veteran's 
attorney clearly understands these laws and has provided 
extensive written argument in support of the veteran's case.  
The Board therefore finds that those requirements of the new 
law and regulation have been met.

The Board notes, moreover, that the Court has held that the 
VCAA is not applicable in all cases.  The Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Thus, on appellate review, 
the Board sees no areas in which further development is 
needed.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  






II.  Entitlement to Service Connection
for Post-Traumatic Stress Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  However, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The regulation governing claims for service connection for 
post-traumatic stress disorder was amended.  Prior to March 
7, 1997, service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (effective prior to March 7, 1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that the critical issue in this case is not 
stressor verification or a diagnosis of PTSD, but the 
veteran's credibility.  The Board finds the claimant's 
credibility to be the determinative question in this matter.  
The record in this case includes numerous clearly false 
statements regarding the veteran's exposure to combat during 
his military service almost too numerous to list.  The 
veteran has contended being a prisoner of war, being wounded 
in combat, being involved in atrocities involving civilians, 
and being the nearly sole survivor of a unit that was wiped 
out in enemy action.  The evidence in the veteran's service 
records clearly directly refutes many, if not all, of the 
veteran's contentions and statements.  The veteran's own 
statements are never consistent. 

The Board concludes, based on the extensive medical history 
and statements of the veteran cited above, that the claimant 
is not credible in his evidentiary assertions concerning 
alleged combat stressor events in his claim for PTSD. 

The credibility of a party seeking compensation benefits is 
an adjudicative, not a medical determination.  The claim of 
service connection for PTSD is not an exception to that 
principle.  As the claimant has been found to have made false 
material statements that go to the heart of his claim for 
compensation benefits, he is not credible.  The Board finds 
that no probative weight may be assigned to a medical opinion 
that relies upon his noncredible statements, including not 
only stressor event, but also the veteran's alleged 
subjective symptoms including his contention that he has 
nightmares and other PTSD-related symptoms.  Simply stated, 
it is the finding of the Board that the veteran is inventing 
these symptoms in order to the diagnosed with PTSD.     

Because he is not credible in his claim regarding both his 
alleged stressor events in service and as to the subjective 
elements required to support a diagnosis of PTSD, no further 
development in this case is warranted. 

As the United States Court of Appeals for the Federal Circuit 
has pointed out, there is a "considerable body" of law that 
clearly imposes a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected the appellant's argument 
in that case that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  The Board finds nothing 
in the Court's long history of cases involving PTSD that 
holds or implies that the fact-finder is precluded from 
making credibility determinations in PTSD cases, particularly 
as to the veteran's contentions regarding his subjective 
symptoms.  No human being, whether a lay party or one 
possessing medical expertise, can objectively verify the 
existence and content of another individual's thoughts or 
feelings.  In this case, however, based on the veteran's 
conflicting statements to the VA and health care providers 
over many years, the Board concludes that the veteran has 
deliberately misinformed evaluators in order to obtain a 
diagnosis of PTSD for the purposes of obtaining VA 
compensation.

Under the framework established in Zarycki v. Brown, 6 Vet. 
App. 91, 97-98 (1993), the Board must make an explicit 
determination as to whether the veteran engaged in combat 
with the enemy.  The question of what evidence is considered 
satisfactory proof that a veteran engaged in combat with the 
enemy was addressed by the VA General Counsel in VAOPGCPREC 
12-99 (October 18, 1999), when the General Counsel held that 
the plain language of 38 U.S.C.A. § 1154(b) requires that the 
veteran have "personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  It was indicated that the 
determination as to whether a veteran "engaged in combat 
with the enemy" necessarily must be made on a case-by-case 
basis with reference to the general statutory standards.  
Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had engaged in combat, but the general 
description would not be exhaustive if circumstances made in 
an individual case were found to constitute engagement in 
combat.  The Court has indicated that evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  The Gaines Court also stated that 
38 U.S.C.A. § 1154(b) does not require the acceptance of the 
veteran's assertions that he engaged in combat.  Id. at 359.  
However, the Court has made clear that the VA cannot ignore 
the veteran's assertions and must evaluate his statements 
along with all other relevant evidence.  Id. 

The veteran's attorney has argued that the veteran engaged in 
combat during his military service.  Based on a review of the 
record in this case, including the service personnel records 
and reports, his statements and a review of the medical 
evidence of record, the Board finds that the veteran never 
engaged in combat with the enemy and that the veteran is 
untruthful about his combat in service. 

There is no credible verification of any of the numerous 
episodes cited by the veteran involved a personal encounter 
with a "military foe or hostile unit or instrumentality."  
With regard to the veteran's statements, it is the specific 
finding of the Board that the veteran is fabricating both 
stressor events and combat in service in order to obtain VA 
compensation.  The outpatient treatment report of July 1974, 
in which the veteran indicates he "liked" Vietnam and made 
extra money in black market activities, in the opinion of the 
Board, is entitled to far more probative value than the 
veteran's numerous statements indicating his alleged combat 
in service.  

With regard to the veteran's numerous contentions, the Board 
finds that the veteran has fabricated these assertions.  The 
service personnel records and administrative records flatly 
provides negative evidence against most of the veteran's 
numerous alleged combat experiences, too numerous and 
inconsistent to even list.  It is important to note that the 
veteran only began referring to his alleged combat in service 
as he began to seek compensation for PTSD.  Medical treatment 
prior to this time indicates treatment for a series of 
nonservice-connected disorders, including alcoholism and drug 
abuse.  

With regard to the argument that the veteran's awards in 
military service provide a basis to conclude that the veteran 
was involved in combat, the Board specifically finds that 
this contention is not valid.  Simply stated, servicemen who 
were never involved in combat could have received the same 
decorations as the veteran did during his military service in 
Vietnam.  His service awards do not support, nor do they 
refute, the veteran's contention that he was involved in 
combat during his military service in Vietnam.  The veteran's 
contradictory statements, inconsistent statements, and flatly 
unbelievable statements provide the basis to conclude that 
the veteran was not involved in combat during his service in 
Vietnam.  As detailed above, with each statement, the veteran 
provides a different recollection of the events alleged to 
have occurred during his active service.  This record shows 
an overwhelming pattern of inconsistency and falsehoods such 
that no rational fact finder could place any faith in the 
appellant's accounts.  Because of these inconsistencies, the 
Board finds that the probative value of his allegations is 
compromised.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau, 9 Vet. App. at 396.  This means that 
"other credible supporting evidence from any source" must 
be provided.  The Board finds there is no "other credible 
supporting evidence from any source" to support the 
conclusion that the claimant engaged in combat with the 
enemy.  Likewise, the Board notes that even if the rule of 
law in Moreau did not apply, the fact is that none of the 
post-service clinicians that have dealt with the claimant 
have any first hand knowledge of the events in service.  
Thus, they cannot corroborate events in service; they can 
only reiterate the claimant's assertions.

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Nevertheless, it is specific factual finding of the 
Board that the veteran is fabricating both symptoms and 
stressor events in order to be awarded service connection for 
PTSD.  Based on this finding, further efforts to either 
confirm the veteran's alleged stressors in service or to 
obtain another medical opinion serves no constructive 
purpose.  It is the finding of the Board that the veteran has 
fabricated, and will continue to fabricate, PTSD symptoms to 
health care providers and stressor to the RO in order to 
obtain compensation for PTSD if the Board were to remand the 
case for additional development.  Further development, in 
light of this finding, is not warranted.

The Board is cognizant of the recent case of Pentecost, 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the claimant 
submitted evidence that his unit was subjected to rocket 
attacks.  The facts in this case are easily distinguishable 
because the veteran has not only failed to submit independent 
evidence of the occurrence of the claimed in-service 
stressors, he has supplied the VA negative stressor evidence 
in the form of his clearly noncredible stressor statements, 
clearly revealing the spuriousness of all allegations of both 
combat and stressor events in service. 

The Board in making this decision has considered the 
statement of D.T.  While the Board has no basis to question 
the veracity of D.T., it has extensive evidence to support 
the nonveracity of the veteran.  The March 2003 statement 
itself, noticing the veteran's extensive drug and alcohol 
abuse during service, only provides additional evidence in 
support of the conclusion that the veteran is not believable.  

The Board finds that the claimant's assertions relating 
specifically to his alleged stressors in service and his 
alleged symptoms are not credible.  In early medical 
treatment, the veteran made no reference to these stressors 
in service.  In fact, the veteran indicated that he "liked" 
his service in Vietnam.  Such facts provide negative evidence 
against both the veteran's claim and his overall credibility.  
His extensive abuse of drugs and alcohol both before, during, 
and after service only provides additional information 
against the veteran's claims.  A review of his statements 
demonstrates gross inconsistency that is entirely self-
evident.  The veteran's statements regarding being a prisoner 
of war, being the sole survivor in units that were wiped out 
by enemy forces, and numerous alleged combat wounds are not 
true.  

With regard to the veteran's own allegation that these 
alleged stressors have caused PTSD, the Board must find that 
the veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service and his subjective symptoms, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds no statutory or regulatory provision or case 
law that makes and exception for claims involving mental 
disorders, including PTSD.  Indeed, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The medical evidence of record includes diagnoses of PTSD and 
the determination of the Social Security Administration that 
the veteran has PTSD.  The Board finds, however, that the 
existence of the subjective symptoms of PTSD and the causal 
link between those symptoms and service is dependent upon the 
credibility of the claimant.  The diagnosis of PTSD in this 
case can carry no more probative weight than the weight to be 
accorded to the claimant's evidentiary assertions of 
subjective PTSD symptoms. As the medical providers in this 
matter are not capable of independently verifying the 
existence of subjective symptoms of PTSD and their causal 
relationship to service, the Board finds no probative value 
can be assigned to the medical opinions based upon the 
claimant's evidentiary assertions.

With regard to the determination of the Social Security 
Administration and determinations by health care providers 
who found PTSD but did not review the veteran's service 
medical records, his false statements to the VA, and other 
pertinent post-service medical records cited above, the Board 
finds that these records are entitled to no probative weight 
for reasons cited above.  The Court has consistently 
supported the Board's ability to reject such evidence when it 
has given reasons for this determination.  See, e.g., Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (Board not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history).  

After a careful review of the record, the Board concludes 
that the evidence in this case clearly preponderates against 
the claim for service connection for post-traumatic stress 
disorder.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


III.  CUE in the June 1983, February 1986
and January 1991 Rating Actions

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, all three rating actions denied service 
connection for PTSD.  As the Board has currently denied 
service connection for PTSD, prior rating decisions that 
denied service connection for PTSD cannot be found to contain 
clear and unmistakable error for failing to award the veteran 
service connection for PTSD.  No contention raised by the 
veteran or his representative indicates undebatable support 
for the conclusion that the veteran has PTSD.  Accordingly, 
this claim must be denied.


IV.  Entitlement to Secondary Service Connection
for Drug Abuse, Alcohol Abuse, and a 
Personality Disorder Secondary to PTSD

A disability that is approximately due to or the result of a 
"service-connected disease" or injury shall be service 
connected.  38 C.F.R. § 3.310.  In this case, it has been 
contended that three disorders are related to the veteran's 
alleged PTSD related to service.  However, as service 
connection has been denied for PTSD, claims of secondary 
service connection associated with PTSD must fail.  If the 
veteran wishes to contend that these disorders are the result 
of his military service on a direct basis, he must make this 
contention first with the RO.  At this time, the sole 
contention has been that these disorders are related to the 
veteran's alleged PTSD condition.  Accordingly, these claims 
must also be denied.


ORDER

The appeal is denied.




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


